                   Case 1:14-cv-05849-LAP Document 91
                                                   88 Filed 07/07/20
                                                            07/02/20 Page 1 of 7




                              UNITED STATES DISTRICT COURT FOR THE
                                 SOUTHERN DISTRICT OF NEW YORK
 –––––––––––––––––––––––––––––––––                       X

 ATTESTOR MASTER VALUE FUND LP,                           :
                                      Plaintiff,          :              14 Civ. 05849
                              v.                          :
 THE REPUBLIC OF ARGENTINA                                :
                                      Defendant.          :
 –––––––––––––––––––––––––––––––––                       X



     [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
                                JUDGMENT

          Having considered Attestor Value Master Fund LP’s1 Motion for Partial Summary Judgment

 against the Republic of Argentina and the entire record in this case, it is HEREBY ORDERED that:

          1.        Plaintiff's Motion for Partial Summary Judgment is GRANTED.

          2.        On Counts II, III, V, VI, VII, VIII, IX, X, XI, and XII of the First Amended Complaint,

 the Clerk of the Court is directed to enter JUDGMENT for Plaintiff, Attestor Value Master Fund LP,

 against Defendant Republic of Argentina in the form annexed hereto. The following tables contain the

 necessary identifying information regarding Plaintiff’s beneficial interests in these bonds:




 1
   As discussed in Plaintiffs’ Omnibus Memorandum of Law in Support of Motions for Summary
 Judgment [Dkt. No. 78], the original complaint filings and the case caption incorrectly identified the
 Plaintiff as “Attestor Master Value Fund LP.” The correct name of the Plaintiff entity is “Attestor Value
 Master Fund LP” and the judgment will reflect the corrected name.

DB3/ 203437928.3
                   Case 1:14-cv-05849-LAP Document 91
                                                   88 Filed 07/07/20
                                                            07/02/20 Page 2 of 7



                                                    Table 1
 Plaintiff Bond Holder or Beneficial Owner:           Attestor Value Master Fund LP

 Face Value:                                          $4,208,000

 CUSIP No., ISIN No., BB No.:                         US040114AR16

 Date Of Issuance:                                    January 30, 1997

 Date Of Maturity:                                    January 30, 2017

 Interest Rate/Payable:                               11.375%

 Date Of Purchase:                                    November 2013 – August 2014

 Acceleration:                                        Notices sent July 28, 2014 and August 15, 2014

 Contract Documents: (FAA; FRB; Indenture;            Fiscal Agency Agreement, dated as of October 19,
 Offering Prospectus; Certificates, etc.)             1994 (the “1994 Fiscal Agency Agreement”)

 Evidence of Ownership Proffered: (Account            Account Statement from BNY Mellon dated as of
 Statements; Letters; Notarized Statements, etc.)     April 17, 2020

                                                    Table 2
 Plaintiff Bond Holder or Beneficial Owner:           Attestor Value Master Fund LP

 Face Value:                                          $4,586,000

 CUSIP No., ISIN No., BB No.:                         US040114AV28

 Date Of Issuance:                                    September 19, 1997

 Date Of Maturity:                                    September 19, 2027

 Interest Rate/Payable:                               9.750%

 Date Of Purchase:                                    July 2014 – August 2014

 Acceleration:                                        Notices sent July 28, 2014, August 15, 2014 and
                                                      August 18, 2014
 Contract Documents: (FAA; FRB; Indenture;            Fiscal Agency Agreement, dated as of October 19,
 Offering Prospectus; Certificates, etc.)             1994 (the “1994 Fiscal Agency Agreement”)

 Evidence of Ownership Proffered: (Account            Account Statement from BNY Mellon dated as of
 Statements; Letters; Notarized Statements, etc.)     April 17, 2020

DB3/ 203437928.3                                      2
                   Case 1:14-cv-05849-LAP Document 91
                                                   88 Filed 07/07/20
                                                            07/02/20 Page 3 of 7



                                                    Table 3
 Plaintiff Bond Holder or Beneficial Owner:           Attestor Value Master Fund LP

 Face Value:                                          $4,044,000

 CUSIP No., ISIN No., BB No.:                         US040114BE93

 Date Of Issuance:                                    April 7, 1999

 Date Of Maturity:                                    April 7, 2009

 Interest Rate/Payable:                               11.750%

 Date Of Purchase:                                    February 2014 – August 2014

 Acceleration:                                        Notices sent July 28, 2014, August 15, 2014 and
                                                      August 18, 2014
 Contract Documents: (FAA; FRB; Indenture;            Fiscal Agency Agreement, dated as of October 19,
 Offering Prospectus; Certificates, etc.)             1994 (the “1994 Fiscal Agency Agreement”)

 Evidence of Ownership Proffered: (Account            Account Statement from BNY Mellon dated as of
 Statements; Letters; Notarized Statements, etc.)     April 17, 2020

                                                    Table 4
 Plaintiff Bond Holder or Beneficial Owner:           Attestor Value Master Fund LP

 Face Value:                                          $25,000

 CUSIP No., ISIN No., BB No.:                         US040114FB19

 Date Of Issuance:                                    February 3, 2000

 Date Of Maturity:                                    February 1, 2020

 Interest Rate/Payable:                               12.000%

 Date Of Purchase:                                    August 2014

 Acceleration:                                        Notice sent August 15, 2014

 Contract Documents: (FAA; FRB; Indenture;            Fiscal Agency Agreement, dated as of October 19,
 Offering Prospectus; Certificates, etc.)             1994 (the “1994 Fiscal Agency Agreement”)

 Evidence of Ownership Proffered: (Account            Account Statement from BNY Mellon dated as of
 Statements; Letters; Notarized Statements, etc.)     April 17, 2020
DB3/ 203437928.3                                      3
                   Case 1:14-cv-05849-LAP Document 91
                                                   88 Filed 07/07/20
                                                            07/02/20 Page 4 of 7



                                                    Table 5
 Plaintiff Bond Holder or Beneficial Owner:           Attestor Value Master Fund LP

 Face Value:                                          $1,361,000

 CUSIP No., ISIN No., BB No.:                         US040114FC91

 Date Of Issuance:                                    March 15, 2000

 Date Of Maturity:                                    March 15, 2010

 Interest Rate/Payable:                               11.375%

 Date Of Purchase:                                    July 2014 – August 2014

 Acceleration:                                        Notices sent July 28, 2014, August 15, 2014, and
                                                      August 18, 2014
 Contract Documents: (FAA; FRB; Indenture;            Fiscal Agency Agreement, dated as of October 19,
 Offering Prospectus; Certificates, etc.)             1994 (the “1994 Fiscal Agency Agreement”)

 Evidence of Ownership Proffered: (Account            Account Statement from BNY Mellon dated as of
 Statements; Letters; Notarized Statements, etc.)     April 17, 2020

                                                    Table 6
 Plaintiff Bond Holder or Beneficial Owner:           Attestor Value Master Fund LP

 Face Value:                                          $275,000

 CUSIP No., ISIN No., BB No.:                         US040114GA27

 Date Of Issuance:                                    June 15, 2000

 Date Of Maturity:                                    June 15, 2015

 Interest Rate/Payable:                               11.750%

 Date Of Purchase:                                    July 2014

 Acceleration:                                        Notice sent July 28, 2014

 Contract Documents: (FAA; FRB; Indenture;            Fiscal Agency Agreement, dated as of October 19,
 Offering Prospectus; Certificates, etc.)             1994 (the “1994 Fiscal Agency Agreement”)

 Evidence of Ownership Proffered: (Account            Account Statement from BNY Mellon dated as of
 Statements; Letters; Notarized Statements, etc.)     April 17, 2020

DB3/ 203437928.3                                      4
                   Case 1:14-cv-05849-LAP Document 91
                                                   88 Filed 07/07/20
                                                            07/02/20 Page 5 of 7



                                                    Table 7
 Plaintiff Bond Holder or Beneficial Owner:           Attestor Value Master Fund LP

 Face Value:                                          $440,000

 CUSIP No., ISIN No., BB No.:                         US040114GD65

 Date Of Issuance:                                    February 21, 2001

 Date Of Maturity:                                    February 21, 2012

 Interest Rate/Payable:                               12.375%

 Date Of Purchase:                                    July 2014 – August 2014

 Acceleration:                                        Notice sent August 15, 2014

 Contract Documents: (FAA; FRB; Indenture;            Fiscal Agency Agreement, dated as of October 19,
 Offering Prospectus; Certificates, etc.)             1994 (the “1994 Fiscal Agency Agreement”)

 Evidence of Ownership Proffered: (Account            Account Statement from Deutsche Bank AG dated
 Statements; Letters; Notarized Statements, etc.)     as of April 17, 2020

                                                    Table 8
 Plaintiff Bond Holder or Beneficial Owner:           Attestor Value Master Fund LP

 Face Value:                                          $2,531,696

 CUSIP No., ISIN No., BB No.:                         US040114GF14

 Date Of Issuance:                                    June 19, 2001

 Date Of Maturity:                                    December 19, 2008

 Interest Rate/Payable:                               15.500%

 Date Of Purchase:                                    July 2014 – August 2014

 Acceleration:                                        Notices sent July 28, 2014, August 15, 2014, and
                                                      August 18, 2014
 Contract Documents: (FAA; FRB; Indenture;            Fiscal Agency Agreement, dated as of October 19,
 Offering Prospectus; Certificates, etc.)             1994 (the “1994 Fiscal Agency Agreement”)

 Evidence of Ownership Proffered: (Account            Account Statement from BNY Mellon dated as of
 Statements; Letters; Notarized Statements, etc.)     April 17, 2020

DB3/ 203437928.3                                      5
                   Case 1:14-cv-05849-LAP Document 91
                                                   88 Filed 07/07/20
                                                            07/02/20 Page 6 of 7



                                                    Table 9
 Plaintiff Bond Holder or Beneficial Owner:            Attestor Value Master Fund LP

 Face Value:                                           $1,508,000

 CUSIP No., ISIN No., BB No.:                          US040114GG96

 Date Of Issuance:                                     June 19, 2001

 Date Of Maturity:                                     June 19, 2018

 Interest Rate/Payable:                                12.250%

 Date Of Purchase:                                     July 2014 – August 2014

 Acceleration:                                         Notices sent July 28, 2014 and August 18, 2014

 Contract Documents: (FAA; FRB; Indenture;             Fiscal Agency Agreement, dated as of October 19,
 Offering Prospectus; Certificates, etc.)              1994 (the “1994 Fiscal Agency Agreement”)

 Evidence of Ownership Proffered: (Account             Account Statement from BNY Mellon dated as of
 Statements; Letters; Notarized Statements, etc.)      April 17, 2020

                                                    Table 10
 Plaintiff Bond Holder or Beneficial Owner:            Attestor Value Master Fund LP

 Face Value:                                           $700,000

 CUSIP No., ISIN No., BB No.:                          US040114GH79

 Date Of Issuance:                                     June 19, 2001

 Date Of Maturity:                                     June 19, 2031

 Interest Rate/Payable:                                12.000%

 Date Of Purchase:                                     July 2014 – August 2014

 Acceleration:                                         Notice sent August 15, 2014

 Contract Documents: (FAA; FRB; Indenture;             Fiscal Agency Agreement, dated as of October 19,
 Offering Prospectus; Certificates, etc.)              1994 (the “1994 Fiscal Agency Agreement”)

 Evidence of Ownership Proffered: (Account             Account Statement from BNY Mellon dated as of
 Statements; Letters; Notarized Statements, etc.)      April 17, 2020

DB3/ 203437928.3                                       6
                   Case 1:14-cv-05849-LAP Document 91
                                                   88 Filed 07/07/20
                                                            07/02/20 Page 7 of 7




          3.        Counts I and IV are dismissed with prejudice.

          4.        Count XIII is dismissed without prejudice.



  IT IS SO ORDERED.

 Dated: This __          July
             7th day of ______, 2020
                                ____                        ______________________________
                                                            Hon. Loretta A. Preska
                                                            District Judge




DB3/ 203437928.3                                        7
